Decision
Per Curiam.
*554This action was brought by the defendant in error against J. Frank Thacker and Albert Thacker, doing business under the firm name of Thacker Brothers. The M. J. Fitch Paper Company interposed a claim to the property levied on, and W. B. Barnett and Bion H. Barnett were sureties on the attachment bond- There was judgment for the plaintiff, and the M. J. Fitch Paper *555Company, claimant, and W. B. Barnett and Bion Barnett, sureties on the attachment bond, take writ of error. The judgment is affirmed.